                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 HERBERT GREGORY WILKINS,

          Plaintiff,                                         OPINION & ORDER
    v.
                                                            Case No. 18-cv-731-wmc
 DAVID J. MAHONEY and
 DANE COUNTY,

          Defendants.


         Plaintiff Herbert Gregory Wilkins brings this action under 42 U.S.C. § 1983 against

defendants Sheriff David Mahoney and Dane County. Wilkins claims that the treatment

he has been dealing with at Dane County Jail, and by the Dane County Sheriff’s Office

more generally, violates his constitutional rights. Since filing his complaint, Wilkins has

filed a motion to supplement and his proposed supplement (dkt. ##9, 11), and motions

for assistance in recruiting counsel (dkt. ##4, 12). The court will deny his request for

assistance in recruiting counsel as premature, but will grant his motion to supplement and

consider that filing along with his complaint for purposes of screening, as required by 28

U.S.C. § 1915A.         After review, the court concludes that Wilkins’ complaint and

supplement are too vague and confusing to satisfy the pleading requirements of Federal

Rule of Civil Procedure 8. Accordingly, the court will dismiss the complaint without

prejudice and give Wilkins the opportunity to file an amended complaint that explains his

claims more clearly.
                                         OPINION

       Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Under Rule

8(d), “each allegation must be simple, concise, and direct.” The purpose of Rule 8 is fair

notice, and thus a complaint “must be presented with intelligibility sufficient for a court

or opposing party to understand whether a valid claim is alleged and if so what it is.” Vicom,

Inc. v. Harbridge Merchant Servs., Inc., 20 F.3d 771, 775 (7th Cir. 1994). “[W]here the lack

of organization and basic coherence renders a complaint too confusing to determine the

facts that constitute the alleged wrongful conduct, dismissal is an appropriate remedy.”

Stanard v. Nygren, 658 F.3d 795, 798 (7th Cir. 2011).

       Wilkins’ allegations are too vague and rambling to provide defendants or the court

with adequate notice of his claims. It appears that he is challenging (1) the jail’s policies

related to mental health treatment and medications between April 2016 and May 2017;

(2) racially discriminatory practices within the Dane County criminal justice system, by

both the sheriff’s office and the courts; (3) his inability to adequately access the courts in

a previous lawsuit before this court; (4) unidentified retaliatory actions by Dane County

officials in response to his decision to speak publicly about the conditions at the jail; and

(5) his inability to access the proper forms to vote absentee in the November 2018 election.

These allegations may hint at constitutional claims, but absent from his complaint are any

factual details underpinning these claims. Moreover, his complaint and supplement are

difficult to read, the categories of complaints are made in very general terms, and his

allegations are frequently interrupted by paragraphs of repetitive and conclusory assertions


                                              2
related to his rights to liberty and justice. As such, it is impossible for the court to evaluate

whether his claims pass muster for screening purposes, much less for defendants to respond

to his assertions in his complaint.

       Furthermore, it is doubtful that plaintiff will be able to proceed against Mahoney

and/or Dane County. It appears that Wilkins has identified these two defendants because

he seeks to challenge various policies carried out at the jail and throughout Dane County.

Under Monell v. Department of Social Services, 436 U.S. 658 (1978), to state a claim against

a county, plaintiff must allege that the alleged constitutional violation was “caused by: (1)

an official policy adopted and promulgated by [the county’s] officers; (2) a governmental

practice or custom that, although not officially authorized, is widespread and well settled;

or (3) an official with final policy-making authority.” Thomas v. Cook Cty. Sheriff’s Dep’t,

604 F.3d 293, 303 (7th Cir. 2010). However, while plaintiff refers to discriminatory

policies and practices involving mental health treatment and race, he does not provide

adequate context for the court (or defendants) to understand exactly what policies he is

challenging. Accordingly, it would appear that plaintiff cannot proceed on a Monell-type

claim unless he identifies the policies he challenges with a greater degree of specificity.

       Finally, it appears that Wilkins’ complaint and supplement do not comply with

Federal Rule of Civil Procedure 20, which allows a plaintiff to join as many defendants as

he wants in one action, but only so long as the claims arise “out of the same transaction,

occurrence, or series of transactions or occurrences” and a common “question of law or

fact” arises as to all defendants in the action. Fed. R. Civ. P. 20(a)(2). Rule 20 exists to

prevent a plaintiff from “throw[ing] all of his grievances, against dozens of different parties,


                                               3
into one stewpot.” Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir.

2012). While plaintiff may believe he has legitimate claims challenging jail conditions and

the Dane County criminal justice system, it does not appear that his concerns arise from

the same transaction or occurrence, nor that his unrelated claims involve a common

defendant. As such, even if plaintiff had adequately stated claims related to mental health

treatment, racism, retaliation and the ability to vote in jail, it does not appear that he can

pursue his challenges to the conditions of confinement of the jail in the same lawsuit as

that involving his claims challenging the policies practices of the county more generally.

       Therefore, to proceed further with this lawsuit, plaintiff will be required to file an

amended complaint, which the court will take it under advisement for prompt screening

under 28 U.S.C. § 1915(e)(2).       In preparing his amended complaint, plaintiff should

carefully consider which claims he would like to pursue in this lawsuit; if plaintiff’s

amended complaint includes claims or defendants that violate Rule 20, the court may

dismiss inappropriate defendants or sever inappropriately joined claims sua sponte.

       More practically, he should draft it as if he is telling a story to someone who knows

nothing about his situation. This means that he should explain: (1) what happened to

make him believe he has a legal claim; (2) when it happened; (3) who did it; (4) why; and

(5) how the court can assist him in relation to those events. Plaintiff should set forth his

allegations in separate, numbered paragraphs using short and plain statements. As best he

can, plaintiff should also tell his story chronologically, inserting allegations related to each

defendant at the time in the chronology of events they became involved.                   Most

importantly, plaintiff should not set forth details that do not relate directly to his claims,


                                               4
nor should he repeat any of the allegations comprising his claims or devote paragraphs to

legal arguments or general grievances about defendants.

       After he finishes drafting his amended complaint, plaintiff should review it and

consider whether it could be understood by someone who is not familiar with the facts of

his case. If not, he should make necessary changes.

       Finally, the court is denying plaintiff’s motions for assistance in recruiting counsel

as premature. At this stage, plaintiff’s only obligation is to review this order and draft a

proposed amended complaint using the standards set forth above. Wilkins’ filings, while

rambling and lacking in specificity, do not suggest that he is unable to complete the task

at hand. Accordingly, the court is denying these motions, but the denial will be without

prejudice to his ability to renew this request if the court grants him leave to proceed and

he discovers that the legal and factual difficulty of this case exceeds his ability to litigate it.




                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Herbert Gregory Wilkins’ motion to supplement (dkt. #9) is
          GRANTED.

       2. Plaintiff’s motions for assistance in recruiting counsel (dkt. ##4, 12) are
          DENIED without prejudice.

       3. Plaintiff’s complaint is DISMISSED without prejudice for failure to satisfy
          Federal Rule of Civil Procedure 8.

       4. Plaintiff may have until October 3, 2019, to submit an amended complaint. If
          plaintiff fails to respond by that deadline, then this case will be dismissed
          with prejudice for failure to prosecute.

       Entered this 12th day of September, 2019.

                                                5
BY THE COURT:

/s/
__________________________________
WILLIAM M. CONLEY
District Judge




  6
